DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims dated 6/27/2022 is as follows:
Claims 1 – 3 and 6 – 10 are pending and being examined;
Claims 4 and 5 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “two liquid storage members…used to store the cooling liquid” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) are: The two liquid storage members are not explicitly described in the specification, however figure 1 clearly shows that the two liquid storage members include typical heat exchanger header tanks or manifolds.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the water-cooling pump is replaceable directly and separately.” This limitation is unclear and is not disclosed in the specification. It is unclear how the pump can be in any way separate from the cooling system since it is interconnected with the other system components. For the purpose of examination, this limitation will be satisfied by a system that can have the pump replaced without having to replace other cooling system components (such as the heat sink or heat absorption unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang - (US 2020/0056848 - previously cited), in view of Hata (US 2006/0279930, previously cited). Claim 10 is further evidenced by Wilson (US 2005/0189096, previously cited).
Regarding Claim 1, Zhang discloses a water-cooling heat dissipation device (assembly of Figures 1-2), comprising a liquid guide assembly (assembly of pipes 241, 242, and pipe portion between 21 & 22), a heat exchanger (heat adsorption unit, per Paragraph 0029, lines 5-7, i.e. assembly of parts elements 10, 11, 12 and 14), a heat sink (21), and a water-cooling pump (assembly of 22 and cover assembly 231-232), wherein the liquid guide assembly comprises a first liquid guide pipe (241), a second liquid guide pipe (242), and a third liquid guide pipe (pipe portion connecting 21 & 22); two ends (end connected to 11 and end connected to 21) of the first liquid guide pipe respectively communicate with the heat exchanger and the heat sink (as shown in Figure 1 and per Paragraph 0040, lines 7-10); two ends (end connected to 11 and end connected to 22) of the second liquid guide pipe respectively communicate with the heat exchanger and the water-cooling pump (as shown in Figure 1 and per Paragraph 0040, lines 11-15); two ends (end connected to 22 and end connected to 21) of the third liquid guide pipe respectively communicate with the water-cooling pump and the heat sink (as shown in Figure 1 and per Paragraph 0040, lines 15-17); and the water-cooling pump is fixed on the liquid guide assembly (via assembly of lower cover 231 and upper cover 232, as shown in Figure 1 and per Paragraph 0041); 
wherein the water-cooling pump is replaceable directly and separately (fig. 1, the pump is replaceable “directly and separately” to the same extent that Applicant’s invention is, i.e. the pump can be replaced without disturbing other system components such as the heat sink and the heat absorption unit; see 112(b) above), the water-cooling pump comprises a shell (assembly of lower cover 231 and upper cover 232, as shown in Figure 1), and a base (224), a motor (221) and an impeller (223) which are mounted in the shell (per Paragraph 0041, the pump 22, which includes all of the elements per Paragraph 0042, is located inside the pump cover defined by the lower and upper covers 231-232), the motor is arranged at one end of the base (upper end of the base 224 in Figure 9); the impeller is arranged in the base (as shown in Figure 9 and per Paragraph 0042, lines 8-9); the impeller is connected to the output end of the motor (lower end of the motor 221 in Figure 9 and per Paragraph 0042, lines 7-8); and the motor is used to drive the impeller to rotate (per Paragraph 0042, lines 2-3 & 7-8).
Zhang fails to teach wherein the water-cooling pump further comprises a first magnetic body, a second magnetic body and a sealing seat; the first magnetic body is connected with the output end of the motor; the second magnetic body is nested on the impeller; and the first magnetic body and the second magnetic body are magnetically coupled; the sealing seat is arranged at an end of the motor close to the base, and the sealing seat is connected with the base through a fastener; the first magnetic body is arranged in the sealing seat; and the sealing seat is used to isolate the motor from external cooling liquid.
However, Hata teaches (Figures 5-6) a liquid-cooling heat dissipation device (30) comprising a heat sink (32) and a pump (35), all in fluid communication via pipes (90, 91); the pump comprising a motor (50) driving an impeller (48). In particular, Hata teaches wherein the pump further comprises a first magnetic body (52, interpreted as a magnetic body since a magnetic field is generated around the stator upon application of power per Paragraph 0062), a second magnetic body (53) and a sealing seat (37); the first magnetic body is connected with the output end of the motor (as shown in Figure 6); the second magnetic body is nested on the impeller (as shown in Figure 6); and the first magnetic body and the second magnetic body are magnetically coupled (per Paragraph 0062); the sealing seat is arranged at an end of the motor close to the base (as shown in Hata’s Figure 6), and the sealing seat is connected with the base through a fastener (56); the first magnetic body is arranged in the sealing seat (in recess 54); and the sealing seat is used to isolate the motor from external cooling liquid (since per Hata’s Paragraph 0055, the seat 37 closes the base 36 in a liquid-tight fashion) for the same purpose of driving the impeller such that liquid is effectively circulated in the liquid-cooling heat dissipation device.
Therefore, the pump (22) is Zhang and the pump (35) in Hata were art-recognized equivalents at the time of the invention in liquid-cooling heat dissipation applications where it is immaterial whether the impeller is driven by a shaft directly connected to the motor (as is the case in Zhang’s, per Zhang’s Paragraph 0042) or via magnets, as taught by Hata, one of ordinary skill would have found it obvious to substitute a pump (35) in Hata for the pump (22) in Zhang for the same purpose of driving the impeller such that liquid effectively circulations through the liquid-cooling heat dissipation device.
Regarding Claim 2, Zhang as modified teaches the water-cooling heat dissipation device according to claim 1 and further teaches (Zhang’s Figures 1-2 & 9, Zhang’s Paragraphs 0041-0042) wherein the first liquid guide pipe is arranged in the shell in a penetrating manner (as shown in Zhang’s Figure 1 where the first guide pipe 241 is a continuous pipe that passes through the shell 231-232 to be communicated with the heat sink 21); the second liquid guide pipe penetrates through the shell and communicates with the base (as shown in Zhang’s Figures 1 & 9 where the second guide pipe 242 enters the shell 231-232 to be communicated with the pump 22 at the base of the pump); the third liquid guide pipe penetrates through the shell and communicates with the base (as shown in Zhang’s Figures 1 & 9 where the third guide pipe enters the shell 231-232 to be communicated with the pump 22 at the base of the pump).
Regarding Claim 6, Zhang as modified teaches the water-cooling heat dissipation device according to claim 1 and further teaches wherein the first magnetic body, the second magnetic body, and the impeller are coaxially disposed (as show in Hata’s Figure 6).
Regarding Claim 7, Zhang as modified teaches the water-cooling heat dissipation device according to claim 1 and further teaches (Zhang’s Figures 4-5) wherein the heat exchanger comprises a heat exchange plate (14) and an upper cover (11); the top of the heat exchange plate is provided with several heat conduction fins (141) at intervals (as shown in Zhang’s Figure 5); the upper cover covers an end (upper end in Zhang’s Figures 4-5) of the heat exchange plate close to the heat conduction fins (as shown in Zhang’s Figures 4-5); and the first liquid guide pipe and the second liquid guide pipe both communicate with the upper cover (via openings 118 & 119 in Zhang’s Figure 5 and per Zhang’s Paragraph 0029, lines 8-10).
Regarding Claim 8, Zhang as modified teaches the water-cooling heat dissipation device according to claim 7 and further teaches (Zhang’s Figures 4-5) wherein a sealing pad (13) is arranged between the heat exchange plate and the upper cover (as shown in Zhang’s Figures 4-5).
Regarding Claim 9, Zhang as modified teaches the water-cooling heat dissipation device according to claim 7 and further teaches (Zhang’s Figures 1-2) wherein the heat exchanger further comprises a first adapter head (151) and a second adapter head (152); two ends (end connected to sleeve 161 and end connected to 11, Zhang’s Figure 2) of the first adapter head respectively communicate with the first liquid guide pipe and the upper cover (as shown in Zhang’s Figures 1-2 and per Zhang’s Paragraph 0040, lines 5-8); and two ends (end connected to sleeve 162 and end connected to 11, Zhang’s Figure 2) of the second adapter head respectively communicate with the second liquid guide pipe and the upper cover (as shown in Zhang’s Figures 1-2 and per Zhang’s Paragraph 0040, lines 10-13).
Regarding Claim 10, Zhang as modified teaches the water-cooling heat dissipation device according to claim 1 and further teaches (Zhang’s Figures 1-2. Here it is noted that Zhang does not describe the details of the heat sink 21, however, Figures 1-2 clearly show that the heat sink is a typical heat exchanger of the type having two header tanks, tubes in fluid communication between the two header tanks, and fins in thermal communication between the tubes as shown in the annotated Figure below. To this point and per MPEP 2125 (I) “[d]rawings and pictures can anticipate claims if they clearly show the structure which is claimed… it does not matter that the feature shown is unintended or unexplained in the specification”) wherein the heat sink comprises two liquid storage members (header tanks, as shown in Zhang’s Figure 2), a plurality of heat dissipation pipes (tubes, as shown in Zhang’s Figure 2 as annotated below), and several heat dissipation sheets (fins, as shown in Zhang’s Figure 2 as annotated below); the liquid storage members are used to store cooling liquid (inherently a function of these type of heat exchanger where the coolant is stored, at least momentarily, while the coolant circulates through the system as evidenced by Wilson’s Paragraph 0047); all the heat dissipation pipes are disposed at intervals (separated by the fins) in a lengthwise direction (direction along the longer side of the header tanks) of the liquid storage members (as shown in Zhang’s Figures 1-2); two ends (longitudinal ends) of all the heat dissipation pipes respectively communicate with the two liquid storage members (as shown in Zhang’s Figures 1-2 and as evidenced by Wilson’s Paragraph 0047); and all the heat dissipation sheets are disposed between two adjacent heat dissipation pipes at intervals (as shown in Zhang’s Figures 1-2).


    PNG
    media_image1.png
    917
    1401
    media_image1.png
    Greyscale

Portion of Zhang's Figure 2, annotated by Examiner

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Hata, and further in view of Hamman (US 7,218,523, previously cited).
Regarding Claim 3, Zhang as modified teaches the water-cooling heat dissipation device according to claim 1 but fails to teach wherein the motor is a brushless motor.
However, Hamman teaches (Figures 1-2) a liquid-cooling heat dissipation device (100) comprising a heat exchanger (106), a heat sink (112), and a pump (pump, per Column 9, lines 49-57), all in fluid communication via pipes (108A-B, 118A-B); the pump comprising a motor (114) driving an impeller (216). In particular, Hamman teaches that the motor is typically selected from any motor capable of operating the pump such as: a brushless direct current motor, AC induction, AC, or DC servo-motors (per Column 11, lines 9-14).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to select the motor from any motor capable of operating the pump such as: a brushless direct current motor, AC induction, AC, or DC servo-motors, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. driving the pump, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Zhang, by trying to employ a brushless motor, as taught by Hamman, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Regarding the 103 rejection of claim 1, Applicant argues on pg. 4 that Hata does not disclose the amended limitation, “the water-cooling pump is replaceable directly and separately,” since the invention of Hata is intended to be used on a PCB. This argument is not persuasive. The rejection relies on Hata for the mechanical details of the pump’s internal function, not on the arrangement of the cooling system components. 
In response to applicant's argument that Hata does not disclose the amended limitation, “the water-cooling pump is replaceable directly and separately,” since the invention of Hata is intended to be used on a PCB, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on pg. 5 that Zhang’s pump also fails to teach, “the water-cooling pump is replaceable directly and separately” since the upper and lower covers (232 and 231, fig. 1) need to be removed in order to replace the pump. Applicant argues that their invention’s “pump is positioned separately and is able to be replaced directly without disassembly any other components.” This argument is not persuasive. In fig. 5 of the instant application, pump 40 is shown surrounded by the two-part shell 41. Para 30 of Applicant’s specification states that the shell is used to fix the pump to the liquid guide pipes. It is unclear how the pump may be replaced without disassembly of the shell. Nowhere in the specification does Applicant disclose that the shell 41 need not be removed for pump replacement, what is disclosed is that the pump can be replaced without disturbing the heat exchanger (para 29, para 35). To the same extent that Applicant’s pump is “directly and separately” replaceable, so too is the pump disclosed by Zhang.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pump is positioned separately and is able to be replaced directly without disassembly any other components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further regarding the 103 rejection of claim 1, Applicant argues on pg. 6 that the sealing seat of claim 1 is not taught by Hata since in Hata’s pump the magnetic component of the rotor (an essential component to an electric motor) is inside the fluid system (i.e. embedded in the impeller). This argument is not persuasive. In Applicant’s invention, impeller 44 has a second magnetic body 46, and both are located inside the fluid boundary. The second magnetic body 46 is the recipient of a rotating magnetic field ultimately produced by the stator in motor 43. As in Applicant’s invention and in Hata, only the impeller and a magnetic body are within the fluid boundary, and the remaining drive components are outside the fluid boundary, and the impeller and embedded magnetic body are magnetically coupled with the stator windings. Both inventions thus also share the feature of not damaging the system in the event of impeller lock since the impeller is only magnetically coupled to the stator, not mechanically coupled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763